Citation Nr: 1021596	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  03-32 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a schedular rating in excess of 20 percent 
for post-operative patellofemoral syndrome of the right knee, 
from November 5, 2002.

2.  Entitlement to a schedular rating in excess of 10 percent 
for arthritis of the right knee, from November 5, 2002.

3.  Entitlement to an extra-schedular rating pursuant to 
38 C.F.R. § 3.321 for post-operative patellofemoral syndrome 
and arthritis of the right knee, from November 5, 2002.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from September 1989 
to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and October 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.

By a July 2007 decision, the Board denied the Veteran's 
claims.  The Veteran then filed an appeal to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2008, the Veteran's representative before the Court and VA 
General Counsel filed a joint motion for remand.  The Court 
granted the joint motion by a July 2008 order and remanded 
the case to the Board for further action.  In October 2008, 
the Board remanded the claims for additional development.

In a May 2010 brief, the Veteran's representative indicated 
that the Veteran is requesting service connection for a right 
hip disability secondary to his service-connected right knee 
disabilities based on evidence from his treating physician.  
As this issue has not been developed for appellate review, it 
is referred to the agency of original jurisdiction (AOJ) for 
appropriate action.

(The decision below addresses the Veteran's claims for higher 
initial ratings for his right knee disabilities on a 
schedular basis.  The issue of whether a higher initial 
rating is warranted on an extra-schedular basis is addressed 
in the remand that follows the Board's decision.)




FINDING OF FACT

Since November 5, 2002, the Veteran's service-connected right 
knee disabilities have been manifested by arthritis with 
pain, tenderness, swelling, crepitus, minimal effusion, and 
atrophy.  Functional loss has equated to flexion of no worse 
than 90 degrees with full extension; severe recurrent 
subluxation or instability has not been shown.


CONCLUSIONS OF LAW

1.  Since November 5, 2002, the criteria for a schedular 
rating in excess of 20 percent for service-connected post-
operative patellofemoral syndrome of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5257 
(2009).

2.  Since November 5, 2002, the criteria for a schedular 
rating in excess of 10 percent for service-connected 
arthritis of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, while the case was at the Court.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply 
to applications for benefits pending before VA on, or filed 
after, May 30, 2008.  The amendments, among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims on appeal has been accomplished.  
Through December 2002 and March 2005 notice letters, the 
Veteran and his representative were provided with the 
information and evidence needed to substantiate the Veteran's 
underlying claim of service connection for a right knee 
disability and the subsequent appeal for higher initial 
ratings.  The March 2005 letter told the Veteran that the 
evidence should show that his service-connected disabilities 
had gotten worse.  By a November 2008 letter, the Veteran was 
notified of the general criteria for assigning disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claims, the claims were properly 
re-adjudicated in January 2010, which followed the adequate 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

The Board also finds that the March 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the Veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.

In any event, as is the case here, once a veteran disagrees 
with an initial determination, other provisions apply to the 
remainder of the adjudication process, particularly those 
pertaining to the issuance of rating decisions and statements 
of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 
2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2009); Dingess, 
19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Consequently, a remand for further 
VCAA notification is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
schedular rating issues on appeal.  The Veteran's service 
treatment records have been obtained and associated with the 
claims file, as have treatment records from the VA Medical 
Center (VAMC) in Pittsburgh, Pennsylvania.  Records from 
multiple private treatment providers identified by the 
Veteran have also been obtained, including updated records 
pursuant to the October 2008 remand.  Additionally, in 
October 2005 and November 2009, the Veteran was provided VA 
examinations in connection with his claims, the reports of 
which are of record.  The reports contain sufficient evidence 
by which to evaluate the Veteran's service-connected right 
knee disabilities in the context of the rating criteria.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

II. Analysis

The Veteran asserts that his service-connected right knee 
disabilities have been more disabling than initially rated.  
He contends that a schedular rating in excess of 20 percent 
is warranted for post-operative patellofemoral syndrome and a 
schedular rating in excess of 10 percent is warranted for 
arthritis.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  (An 
effective date for the award of service connection for both 
disabilities on appeal was established as November 5, 2002.)

The Veteran's post-operative patellofemoral syndrome of the 
right knee has been evaluated as 20 percent disabling under 
Diagnostic Code 5257 for "recurrent subluxation or lateral 
instability."  The criteria for that diagnostic code provide 
for a 10 percent rating for slight recurrent subluxation or 
lateral instability, a 20 percent rating for moderate 
recurrent subluxation or lateral instability, and a 
30 percent rating for severe recurrent subluxation or lateral 
instability, which is the maximum schedular rating for this 
type of disability.  38 C.F.R. § 4.71a (Diagnostic Code 5257) 
(2009). 

The Veteran's service-connected arthritis of the right knee 
has been evaluated as noncompensably disabling under 
Diagnostic Code 5010 for "arthritis due to trauma."  Under 
that diagnostic code, the disability is rated on the basis of 
limitation of motion of the affected joint.  See 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5003, 5010).  Diagnostic Codes 5260 
and 5261 relate to limitation of motion of the knee joint.  
For limitation of flexion of the leg, a noncompensable (zero 
percent) rating is warranted if flexion is limited to 60 
degrees; a 10 percent rating is warranted if flexion is 
limited to 45 degrees; a 20 percent rating is warranted if 
flexion is limited to 30 degrees; and a 30 percent rating is 
warranted if flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5260).  The knee may also be rated 
under limitation of extension of the leg.  A noncompensable 
rating is warranted if extension is limited to 5 degrees; a 
10 percent rating is warranted if extension is limited to 10 
degrees; a 20 percent rating is warranted if extension is 
limited to 15 degrees; a 30 percent rating is warranted if 
extension is limited to 20 degrees; a 40 percent rating is 
warranted if extension is limited to 30 degrees; and a 50 
percent rating is warranted if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5261).  (Full 
range of motion of the knee is from zero to 140 degrees.  
38 C.F.R. § 4.71 (Plate II) (2009).)  Separate ratings may be 
assigned for limitation of flexion and limitation of 
extension of the same knee joint.  See VAOPGCPREC 9-2004 
(Sept. 17, 2004).

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

A review of the evidence of record since November 5, 2002, 
reveals that the Veteran underwent arthroscopic surgeries on 
his right knee in January 2003 and April 2003 at Clarion 
Hospital.  In light of the surgeries and other treatment 
necessitating convalescence, the RO assigned a total 
disability rating for the Veteran's right knee disabilities 
from January 28, 2003, to November 1, 2003.  Thus, in 
conducting a Fenderson analysis, the Board will exclude from 
consideration the period during which the temporary 100-
percent rating has been assigned for convalescence.

From November 5, 2002, to January 28, 2003, records from 
Clarion Hospital and West Penn Orthopaedics reflect 
complaints of right knee pain.  There was MRI evidence of 
patellofemoral degenerative changes.  W.F.S., M.D., diagnosed 
the Veteran with degenerative joint disease, which had 
progressed from the Veteran's long-standing subluxing patella 
and his previous chondromalacia patella.

Subsequent to the convalescence period, the Veteran was seen 
at the Pittsburgh VAMC in December 2003.  On examination, he 
was found to have an antalgic gait.  Range of motion of the 
right knee was zero to 130 degrees without crepitus.  There 
was tenderness and minimal effusion.  McMurray's test was 
negative, and Lachman's and anteroposterior drawer were +1 
with a firm endpoint.  The examiner stated that the Veteran 
had recurrent subluxation of the right patella with 
patellofemoral pain.  Chondrosis and hypermobility were 
shown.  The Veteran also had some generalized instability of 
the knee.

Physical therapy records from Clarion Rehabilitation, dated 
from December 2003 to February 2004, reflect continued right 
knee pain, especially when bending.  Active range-of-motion 
testing revealed full extension of the right knee.  Results 
showed between 128 degrees to 131 degrees of flexion.  The 
Veteran was issued a brace at this time.

In a March 2005 record from Orthopedics and Sports Medicine, 
the Veteran complained of worsening right knee pain.  
According to the examiner, x-rays showed moderate 
degenerative changes of the right knee.  There was mild 
crepitus, tenderness, and no effusion.  The Veteran could 
actively flex his right knee to about 105 degrees with pain.  
The examiner diagnosed the Veteran with patellofemoral knee 
pain with ACL insufficiency.

In October 2005, the Veteran underwent VA examination in 
connection with the claim.  The examiner reviewed the claims 
file and provided a detailed history of the Veteran's right 
knee disabilities, including the past surgeries.  The Veteran 
reported that he had no improvement in pain, stability, or 
ability to function.  He stated that he used a brace and 
cane.  For treatment, the Veteran reported that he 
participated in physical therapy, limited his activities, and 
was prescribed pain medication.  On examination, there was no 
effusion.  The Veteran could actively flex to 120 degrees and 
there was full extension.  The examiner reported that there 
was pain around the patella during the range of motion, 
especially on extension.  Tenderness was shown and results 
were consistent with atrophy of the right thigh and calf.  
Lachman's and anterior drawer tests were negative.  The 
examiner opined that the Veteran's subjective instability was 
likely a result of the pain from the degenerative changes to 
the right knee.  He stated that the Veteran would experience 
fatigue because of the weakness in his right knee and the 
muscle atrophy.  The examiner found no specific evidence of 
any recurrent subluxation or lateral instability.

The Veteran submitted a letter from T.F.F., M.D., of West 
Penn Orthopaedics, dated in February 2007.  Dr. T.F.F. stated 
that the Veteran continued to have problems over the medial 
aspect and anterior area of the right knee.  Despite the past 
knee surgeries and treatment plans, the Veteran had 
significant disability with his chronic right knee problems.  
It was not felt that additional surgery would be helpful 
because of the severe lateral instability of the patella.  
Dr. T.F.F. stated that the right knee disabilities precluded 
prolonged standing, walking, and climbing.  Dr. T.F.F. also 
stated that the Veteran might be able to tolerate sedentary 
activity.

Private medical records that were obtained on remand, dated 
through May 2008, show continued treatment for right knee 
pain and swelling.  Ligaments of the right knee were 
regularly stable to valgus and varus stress.  The Veteran was 
considered to have patellar instability of the right knee.  
He generally had good range of motion with crepitus.  In June 
2006 and July 2006, the Veteran had full range of motion of 
the right knee although there was significant pain.  In 
December 2006, he had range of motion from zero to just past 
120 degrees with pain particularly on flexion.  Range of 
motion was from zero to 130 degrees in September 2007 on two 
occasions.  At that time, the Veteran complained of a lot of 
instability in the knee.  The ligaments were stable and 
patellar instability was found.  In a May 2008 letter, Dr. 
T.F.F. indicated that he had seen the Veteran in the past for 
some rather severe right knee problems.  Dr. T.F.F. noted 
that the Veteran experienced significant right knee pain but 
primarily commented on the Veteran's right hip problems.

Pursuant to the Board's October 2008 remand, the Veteran was 
afforded another VA orthopedic examination in November 2009 
to determine, in part, whether he has severe lateral 
instability of the right knee and whether he experiences 
functional loss due to painful motion or other factors.  The 
examiner reviewed the claims file and noted the Veteran's 
medical history concerning his right knee.  The Veteran 
complained of chronic pain on the front and the sides of the 
right knee.  He stated that the pain flares up with activity 
or staying in one position for too long.  It was reported 
that pain medication, steroid injections, and physical 
therapy were used to treat the knee pain.  The Veteran also 
uses a brace and cane to aid in ambulation.  The examiner 
noted that the Veteran last worked in 2002 and that he 
continues to hunt and use a riding lawn mower.

Examination in November 2009 revealed a painful right knee 
and atrophy in the right quadriceps muscle.  Varus test was 
slightly positive as the joint just opens slightly when 
stressing.  Other than the very mild varus give, the examiner 
found the ligaments and meniscus to be intact.  The examiner 
felt that the joint was stable.  There was no crepitus or 
effusion and the neurologic examination was normal.  Range of 
motion of the right knee was from zero to 95 degrees.  With 
repetitive motion, the examiner noted that the Veteran had a 
pain flare up at zero degrees of extension and 90 degrees of 
flexion.  The examiner stated that the major functional 
impact was decreased stamina and endurance, and pain flare-
ups with repetitive activity.  X-rays of the right knee did 
not show fracture, dislocation, or arthritis.  The examiner 
provided diagnoses of right knee patellofemoral syndrome and 
right knee minimal ligamentous laxity.

In consideration of the evidence of record, the Board 
concludes that an initial rating in excess of 20 percent for 
post-operative patellofemoral syndrome of the right knee is 
not warranted.  This is so because severe recurrent 
subluxation or instability has not been shown regarding the 
right knee.  The evidence shows a generally stable right 
knee.  Although the private treatment records continue to 
document instability in the right knee cap, the treating 
physicians have not referred to instability in the joint.  
Instead, the evidence shows that the knee joint has been 
stable or nearly stable.  This finding is supported most 
recently by the November 2009 VA examination report where the 
examiner felt that the right knee joint was stable.  There 
was some instability found, but the examiner characterized it 
as slight, very mild, and minimal.  This finding was similar 
to the October 2005 VA examination where the examiner found 
no specific evidence of any recurrent subluxation or lateral 
instability.  The level of severity associated with 
instability is already contemplated by the 20 percent rating 
that has been in effect since November 5, 2002.  Slight 
instability warrants only a 10 percent rating.  Thus, even if 
the instability has been more disabling than "slight," the 
Veteran has already been awarded the rating approximating 
"moderate" instability.  The evidence simply does not 
reflect that the right knee disability has resulted in 
"severe" instability.  Therefore, the Board finds that an 
initial rating in excess of 20 percent is not warranted for 
post-operative patellofemoral syndrome of the right knee for 
any period since the award of service connection.

In regards to limitation of motion of the Veteran's right 
knee associated with arthritis (although arthritis was not 
found on the latest x-ray), his range of motion has generally 
been good; albeit with pain at times.  It has not been shown 
that flexion has been limited to even a noncompensable level 
of 60 degrees, but rather no worse than 95 degrees, as 
documented in the November 2009 VA examination report.  Even 
with consideration of pain on repetitive motion, the examiner 
indicated that the Veteran retained flexion to 90 degrees.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 
204-7.  Private treatment records have shown less limited 
motion.  A higher rating of 20 percent necessitates flexion 
limited to worse than 45 degrees which has not been 
approximated even with consideration of painful motion and 
other factors.  Additionally, it has been shown that the 
Veteran has exhibited full extension throughout the rating 
period even when considering painful motion and other 
factors.  A higher rating of 20 percent necessitates 
extension limited to worse than 10 degrees which has not been 
approximated even with consideration of painful motion and 
other factors.  Thus, an initial rating in excess of 10 
percent is not warranted for arthritis of the right knee for 
any period since the award of service connection.  Moreover, 
because the Veteran's limitation of flexion and extension are 
such that a compensable rating is not warranted for either, 
separate ratings are not for application.  See VAOPGCPREC 9-
2004.

The Board has considered the Veteran's statements as well as 
those submitted from his family members.  Although the 
Veteran and his family members contend that the Veteran is 
disabled to a greater degree than evidenced by the assigned 
ratings, the Board finds the medical evidence relevant to the 
right knee to be more probative regarding the disabling 
effects of the Veteran's service-connected disabilities.  The 
private and VA treatment records, and the VA examination 
reports, contain the best type of evidence for evaluating the 
Veteran's disabilities in the context of the rating criteria 
as the evidence was generated by medical professionals who 
have the requisite medical expertise to assess the Veteran's 
disabilities.

For all the foregoing reasons, the Board finds that the 
claims for an initial schedular rating in excess of 20 
percent for post-operative patellofemoral syndrome of the 
right knee and 10 percent for arthritis of the right knee 
must be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claims for higher initial schedular 
ratings, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

An initial schedular rating in excess of 20 percent for post-
operative patellofemoral syndrome of the right knee is 
denied.

An initial schedular rating in excess of 10 percent for 
arthritis of the right knee is denied.


REMAND

When schedular evaluations are found to be inadequate with 
respect to a veteran's service-connected disability, the case 
may be submitted to the Under Secretary for Benefits of the 
Director of Compensation and Pension Service for the 
potential authorization of an extra-schedular evaluation.  
See 38 C.F.R. § 3.321(b)(1) (2009).  There must be sufficient 
evidence reflecting that a veteran's disability picture is 
not contemplated by the rating schedule in order for the case 
to be referred for a determination of whether the assignment 
of an extra-schedular rating is warranted.  See Thun v. 
Peake, 22 Vet. App. 111, 115-16 (2008).  

In the October 2008 remand, the Board noted that the July 
2008 joint motion for remand pointed to this aspect of the 
case that the parties felt needed to be addressed.  The 
remand instructed the AOJ to re-adjudicate the claims and to 
consider whether the case should be referred for a 
determination of whether the assignment of an extra-schedular 
rating is warranted under 38 C.F.R. § 3.321(b)(1).  Although 
the claims were re-adjudicated in January 2010 in regards to 
the schedular criteria, the supplemental statement of the 
case (SSOC) did not address the extra-schedular contention.  
Additionally, section 3.321(b)(1) was not included in the 
pertinent laws and regulations section of the January 2010 
SSOC.  Thus, the Board finds it necessary to remand this 
issue of the case in order to have the AOJ comply with 
October 2008 remand instructions.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (holding that a remand by the 
Board confers on a veteran, as a matter of law, a right to 
compliance with the remand instructions, and imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand).  Given that the claims file contains ample evidence 
by which to decide the schedular rating issues, the Board 
finds that it is appropriate to address the extra-schedular 
contention as a separate issue.

Accordingly, this issue is REMANDED for the following action:

Consider whether the case should be 
referred for a determination of whether 
the assignment of an extra-schedular 
rating is warranted under 38 C.F.R. 
§ 3.321(b)(1) in regards to the Veteran's 
service-connected right knee 
disabilities.  If the extra-schedular 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


